DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on December 13th, 2017 and December 13th, 2018 (US application 62/598,248 & PCT/US2018/065381 respectively). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated October 28th, 2021 and December 10th, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Claims 29-37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group I (claims 1-23, 25, and 26) was made without traverse in the reply filed on August 1st, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “wherein the absorptive regions have an aspect ratio of at least 30” and “the alternating transmissive region and absorptive regions have a relative transmission at a viewing angle of 0 degrees of at least 75%” are unclear and renders the claim indefinite. Specifically, it is unclear which two dimensions the aspect ratio is a ratio between, and further it is unclear what an aspect ratio of “30” means as aspect ratios are presented via two numbers with a colon between them, and finally it is unclear what the upper limit of this range is, as applicant is apparently claiming an aspect ratio that could be in the millions. Further, “the alternating transmissive region” lacks antecedent basis, and it is unclear which specific transmissive region is cited here, and further it is unclear if the relative transmission means relative between the transmissive region and absorptive regions, or the combination of the regions must have a transmission of 75%, or if each region must individually have a transmission of at least 75%, and finally it is unclear what the viewing angle is relative to, as 0 degrees doesn’t mean anything without a surface to relate it to. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the absorptive regions have an aspect ratio” and “the alternating transmissive region and absorptive regions have a transmission at a viewing angle”. 
Regarding claim 3, the limitation “the alternating transmissive region and absorptive regions have a relative transmission at a viewing angle of +30 degrees or -30 degrees of less than 50%” is unclear and renders the claim indefinite. Specifically, “the alternating transmissive region” lacks antecedent basis, and it is unclear which specific transmissive region is cited here, and further it is unclear if the relative transmission means relative between the transmissive region and absorptive regions, or the combination of the regions must have a transmission of less than 50%, or if each region must individually have a transmission of less than 50%, and finally it is unclear what the viewing angle is relative to, as +30 and -30 degrees doesn’t mean anything without a surface to relate it to. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the alternating transmissive region and absorptive regions have a transmission at a viewing angle”. 
Regarding claim 4, the limitation “the alternating transmissive region and absorptive regions have a relative transmission for viewing angles ranging from +35 to +85 degrees or a relative transmission for viewing angles ranging from -35 to -85 degrees of less than 10%” is unclear and renders the claim indefinite. Specifically, “the alternating transmissive region” lacks antecedent basis, and it is unclear which specific transmissive region is cited here, and further it is unclear if the relative transmission means relative between the transmissive region and absorptive regions, or the combination of the regions must have a transmission of less than 10%, or if each region must individually have a transmission of less than 10%, and finally it is unclear what the viewing angle is relative to, as +35, +80, -35, and -80 degrees doesn’t mean anything without a surface to relate it to. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the alternating transmissive region and absorptive regions have a transmission at a viewing angle”. 
Regarding claim 5, the limitation “a wall angle less than 5 degrees” is unclear and renders the claim indefinite. Specifically, it is unclear what this angle is in relation to, as it could refer to one of the input/output surfaces, the absorptive regions, or the viewing angle at least. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a wall angle”. 
Regarding claim 7, the limitation “the absorptive region has an average width no greater than 5 microns” is unclear and renders the claim indefinite. Specifically, “the absorptive region” lacks antecedent basis and thus it is unclear which absorptive region must have an average width within this range. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “an absorptive region has a width”. 
Regarding claim 8, the limitation “wherein the absorptive regions have an aspect ratio of at least 50” is unclear and renders the claim indefinite. Specifically, it is unclear which two dimensions the aspect ratio is a ratio between, and further it is unclear what an aspect ratio of “50” means as aspect ratios are presented via two numbers with a colon between them, and finally it is unclear what the upper limit of this range is, as applicant is apparently claiming an aspect ratio that could be in the millions.
Regarding claim 10, the limitation “wherein the absorptive regions have an aspect ratio of at least 2” is unclear and renders the claim indefinite. Specifically, it is unclear which two dimensions the aspect ratio is a ratio between, and further it is unclear what an aspect ratio of “2” means as aspect ratios are presented via two numbers with a colon between them, and finally it is unclear what the upper limit of this range is, as applicant is apparently claiming an aspect ratio that could be in the millions.
Regarding claim 16, the limitation “and absorption region” is unclear and renders the claim indefinite. Specifically, “absorption region” lacks antecedent basis and it is unclear which region specifically is being cited here. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “and an absorption region”. 
Regarding claim 18, the limitation “a relative transmission at a viewing angle of 0 degrees of at least 75%” is unclear and renders the claim indefinite. Specifically, it is unclear what the viewing angle is here as 0 degrees doesn’t mean anything without a surface to relate it to. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a relative transmission at a viewing angle”.
Regarding claims 20 and 21, the limitation at “at a viewing angle of 0 degrees” is unclear and renders the claim indefinite. Specifically, it is unclear what the viewing angle is here as 0 degrees doesn’t mean anything without a surface to relate it to. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “at a viewing angle”.
Regarding claim 23, the limitation “wherein the absorptive regions have an aspect ratio of at least 30” is unclear and renders the claim indefinite. Specifically, it is unclear which two dimensions the aspect ratio is a ratio between, and further it is unclear what an aspect ratio of “30” means as aspect ratios are presented via two numbers with a colon between them, and finally it is unclear what the upper limit of this range is, as applicant is apparently claiming an aspect ratio that could be in the millions.

Regarding claims 2, 6, 9, 11-15, 17, 19, and 22, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15, 16, 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 6,398,370 B1).
Regarding claim 1, Chiu teaches a light control film, comprising: a light input surface and a light output surface opposite the light input surface (See, e.g., the upper surface and lower surface of first transmissive film 302A in Fig. 3 respectively); alternating transmissive regions and absorptive regions disposed between the light input surface and the light output surface (See, e.g., light absorbing elements 306A in Fig. 3 which, along with the portions of the body of transmissive film 302A provided between them and above them, create a structure having alternating transmissive and absorptive regions disposed between the light input and output surfaces in both the horizontal and vertical directions), wherein the absorptive regions have an aspect ratio of at least 30 and the alternating transmissive region and absorptive regions have a relative transmission at a viewing angle of 0 degrees of at least 75% (Note these limitations are met in light of the 112 rejections above because the absorptive regions necessarily have an aspect ratio of some kind and the alternating transmissive region and absorptive regions have a transmission at a viewing angle).
Regarding claim 2, Chiu teaches the device set forth above and further teaches wherein the absorptive regions have a width parallel to light input surface and a height orthogonal to the light input surface (See, e.g., Fig. 3 which shows this).
Regarding claim 3, Chiu teaches the device set forth above and further teaches wherein the alternating transmissive region and absorptive regions have a relative transmission at a viewing angle of +30 degrees or -30 degrees of less than 50% (Note this limitation is met in light of the 112 rejection above because the regions have a transmission at a viewing angle).
Regarding claim 4, Chiu teaches the device set forth above and further teaches wherein the alternating transmissive region and absorptive regions have an average relative transmission for viewing angles ranging from +35 to +80 degrees or an average relative transmission for viewing angles ranging from -35 to -80 degrees of less than 10% (Note this limitation is met in light of the 112 rejection above because the regions have a transmission at a viewing angle).
Regarding claim 5, Chiu teaches the device set forth above and further teaches wherein the transmissive regions have a wall angle less than 5 degrees (Note this limitation is met in light of the 112 rejection above because there is a wall angle).
Regarding claim 6, Chiu teaches the device set forth above and further teaches wherein the transmissive regions and absorptive regions have a height ranging from 50 to 200 microns (See, e.g., Fig. 3 and column 8 lines 38-60 which explain Example 3, which includes a height of about 80 microns for the absorptive regions).
Regarding claim 7, Chiu teaches the device set forth above and further teaches wherein the absorptive region has an average width no greater than 5 microns (Note this limitation is met in light of the 112 rejection above because the absorptive regions all have a width).
Regarding claim 8, Chiu teaches the device set forth above and further teaches wherein the absorptive regions have an aspect ratio of at least 50 (Note this limitation is met in light of the 112 rejection above because the regions have an aspect ratio).
Regarding claim 9, Chiu teaches the device set forth above and further teaches wherein the absorptive regions have an average pitch of 10 to 200 microns (See, e.g., column 8 lines 38-60 which explain Example 3, which includes a pitch of about 100 microns for the absorptive regions).
Regarding claim 10, Chiu teaches the device set forth above and further teaches wherein the transmissive regions have an aspect ratio of at least 2 (Note this limitation is met in light of the 112 rejection above because the regions have an aspect ratio).
Regarding claim 11, Chiu teaches the device set forth above and further teaches wherein the absorptive regions comprise an organic light absorbing material (See, e.g., column 8 lines 38-60 which explain Example 3, which includes a carbon black pigment in the absorptive regions, which is an organic light absorbing material). 
Regarding claim 15, Chiu teaches the device set forth above and further teaches wherein the transmissive regions comprise a radiation cured (meth)acrylate polymer (See, e.g., column 8 lines 38-60 which explain Example 3, which indicates the structured film includes urethane acrylate, which is a methacrylate polymer, which has been UV cured, meeting this limitation). 
Regarding claim 16, Chiu teaches the device set forth above and further teaches wherein the alternating transmissive regions and absorptive region are disposed on a base layer (See, e.g., clear adhesive 304 in Fig. 3).
Regarding claim 18, Chiu teaches the device set forth above and further teaches wherein the light control film has a relative transmission at a viewing angle of 0 degrees of at least 75% (Note this limitation is met in light of the 112 rejection above because the film has a transmission at a viewing angle).
Regarding claim 19, Chiu teaches the device set forth above and further teaches a light control film comprising a first light control film according to claim 1 disposed upon a second light control film (See, e.g., the rejection of claim 1 above and Fig. 3 which shows transmissive films 302A and 302B).
Regarding claim 20, Chiu teaches the device set forth above and further teaches wherein the second light control film is according to claim 1 and the first and second light control films are positioned such that the absorptive regions range from being parallel to orthogonal with each other at a viewing angle of 0 degrees (See, e.g., the rejection of claim 1 above and Fig. 3 which shows this in light of the 112 rejection above because the film has a viewing angle).
Regarding claim 21, Chiu teaches the device set forth above and further teaches wherein the second light control film is according to claim 1 and the first and second light control films are positioned such that the absorptive regions are coincident with each other at a viewing angle of 0 degrees (See, e.g., the rejection of claim 1 and Fig. 3 which shows this in light of the 112 rejection above because the regions have a viewing angle).
Regarding claim 22, Chiu teaches the device set forth above and further teaches wherein the transmission is for a wavelength range of 400 to 700 nm (See, e.g., column 2 lines 17-25 which explain the device operates in the visible spectrum which includes these wavelengths).
Regarding claim 23, Chiu teaches a microstructured film, comprising: a light input surface and a light output surface opposite the light input surface (See, e.g., the upper surface and lower surface of first transmissive film 302A in Fig. 3 respectively); 
	alternating transmissive regions and absorptive regions disposed between the light input surface and the light output surface (See, e.g., light absorbing elements 306A in Fig. 3 which, along with the portions of the body of transmissive film 302A provided between them and above them, create a structure having alternating transmissive and absorptive regions disposed between the light input and output surfaces in both the horizontal and vertical directions), wherein the absorptive regions have an aspect ratio of at least 30 and comprise an organic light absorptive material (See, e.g., column 8 lines 38-60 which explain that carbon black is used as an absorptive material, which is organic, and note that this limitation is met in light of the 112 rejection above because the regions have an aspect ratio). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12, 13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 6,398,370 B1).
Regarding claim 12, Chiu teaches the device set forth above and further teaches wherein the absorptive regions comprise light-absorbing particles (See, e.g., column 8 lines 40-65 which explain that there is a carbon black pigment, which includes particles) but lacks an explicit disclosure wherein the particles have a median particle size less than 500 nanometers.
	However, median particle size corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the particle size directly impacts the wavelengths possible for absorption. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the median particle size of the carbon black pigment to be within the claimed range for the purpose of optimizing the light to be absorbed.
Regarding claim 13, Chiu teaches the device set forth above and further teaches wherein the absorptive regions comprise light-absorbing particles (See, e.g., column 8 lines 40-65 which explain that there is a carbon black pigment, which includes particles) but lacks an explicit disclosure wherein the particles comprise at least 25 wt.-%.
	However, percentage by weight, of the particles in the absorptive regions, corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this value directly impacts the wavelengths possible for absorption. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage by weight of the carbon black pigment to be within the claimed range for the purpose of optimizing the light to be absorbed.
Regarding claim 25, Chiu teaches a microstructured film, comprising: a light input surface and a light output surface opposite the light input surface (See, e.g., the upper surface and lower surface of first transmissive film 302A in Fig. 3 respectively); alternating transmissive regions and absorptive regions disposed between the light input surface and the light output surface (See, e.g., light absorbing elements 306A in Fig. 3 which, along with the portions of the body of transmissive film 302A provided between them and above them, create a structure having alternating transmissive and absorptive regions disposed between the light input and output surfaces in both the horizontal and vertical directions), wherein the absorptive regions comprise a plurality of particles (See, e.g., column 8 lines 40-65 which explain that there is a carbon black pigment, which includes particles) but lacks an explicit disclosure wherein the particles have a median particle size less than 100 nanometers.
	However, median particle size corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the particle size directly impacts the wavelengths possible for absorption. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the median particle size of the carbon black pigment to be within the claimed range for the purpose of optimizing the light to be absorbed.

Claim(s) 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 6,398,370 B1) in view of Schmidt (US 2016/0320533 A1).
Regarding claim 14, Chiu teaches the device set forth above but lacks an explicit disclosure wherein the absorptive regions comprise polyelectrolytes.
	However, in an analogous light control film field of endeavor Schmidt teaches the use of polyelectrolytes in an optical layer with a light absorbing compound (See, e.g., paragraph [0084] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the absorption regions of Chiu to include a polyelectrolyte material as taught by Schmidt for the purpose of optimizing optical properties of the device. 
Regarding claim 26, Chiu teaches a microstructured film, comprising: a light input surface and a light output surface opposite the light input surface (See, e.g., the upper surface and lower surface of first transmissive film 302A in Fig. 3 respectively); alternating transmissive regions and absorptive regions disposed between the light input surface and the light output surface (See, e.g., light absorbing elements 306A in Fig. 3 which, along with the portions of the body of transmissive film 302A provided between them and above them, create a structure having alternating transmissive and absorptive regions disposed between the light input and output surfaces in both the horizontal and vertical directions), but lacks an explicit disclosure wherein the absorptive regions comprise polyelectrolytes.
	However, in an analogous light control film field of endeavor Schmidt teaches the use of polyelectrolytes in an optical layer with a light absorbing compound (See, e.g., paragraph [0084] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the absorption regions of Chiu to include a polyelectrolyte material as taught by Schmidt for the purpose of optimizing optical properties of the device. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 6,398,370 B1) in view of Ouderkirk et al (US 2009/0128737 A1).
Regarding claim 17, Chiu teaches the device set forth above but lacks an explicit disclosure wherein the light control film further comprises a cover film. 
	However, in an analogous light film field of endeavor Ouderkirk teaches a cover film applied to a light control film (See, e.g., paragraph [0017] which explains a protective film). 
	It would have been obvious to a person having ordinary skill in the prior art before the effective filing date of the claimed invention to modify the device of Chiu to include a protective film on the upper surface facing a user, as taught by Ouderkirk, for the purpose of increasing the durability of the device.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872